DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the after-final amendment filed on 08/18/2022 in which claims 29-30 were amended. Claims 1-16, 19, and 32 were previously canceled. Claims 17-18 and 20-28 were previously allowed. Claims 17-18 and 20-31 are pending for examination below. 

Allowable Subject Matter
Claims 17-18 and 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 17-18 and 20-28 were previously allowed. 
With respect to claim 29, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the guide includes a holder for a two-wheeler, wherein the logic circuit includes: a cylinder body having a first end and a second end, a contact part mounted via an opening of the first end in a spring-loaded manner, the contact part being conductively connected to the cylinder body, an electro-conductive spring connected to the contact part and to the cylinder body, an insulating part, a seating pin connected to the cylinder body in a non-conductive manner via the insulating part, a contact spring situated on the seating pin, and a contact surface situated on a side of the contact spring opposite the seating pin, a first switch contact being disposed on an outer side of the seating pin, and a second switch contact being disposed on an outer side of the cylinder body.”
Claims 30-31 depend from claim 29 and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859